In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-20-00248-CR
                                    ________________________


                          MICHAEL WAYNE WEBSTER, APPELLANT

                                                     V.

                               THE STATE OF TEXAS, APPELLEE



                              On Appeal from the 66th District Court
                                        Hill County, Texas
                     Trial Court No. F200-18; Honorable Lee Harris, Presiding


                                              May 11, 2021

                                  MEMORANDUM OPINION
                              Before PIRTLE, PARKER, and DOSS, JJ.


        Appellant, Michael Wayne Webster, appeals from the revocation of his community

supervision and the imposition of a ten-year prison sentence to be served in the

Institutional Division of the Texas Department of Criminal Justice. 1                    By two issues,


        1  Originally appealed to the Tenth Court of Appeals, sitting in Waco, this appeal was transferred to
this court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. §
73.001 (West 2013). Should a conflict exist between precedent of the Tenth Court of Appeals and this
court on any relevant issue, this appeal will be decided in accordance with the precedent of the transferor
court. TEX. R. APP. P. 41.3.
Appellant argues the trial court (1) abused its discretion by failing to require him to

participate in an intermediate sanctions facility as a less-restrictive alternative to

imprisonment and (2) assessed unlawful and unconstitutional court costs. We modify the

judgment of the trial court to remove certain court costs and affirm the judgment as

modified.


       BACKGROUND

       Appellant was charged via indictment with the third-degree felony offense of driving

while intoxicated, third or more. 2 He pleaded guilty in August 2018 and was sentenced

to ten years imprisonment; however, his sentence was suspended, and he was placed

on community supervision for a period of ten years. His community supervision was

subject to numerous general and specific terms and conditions.


       Just over a year later, the State filed a petition for revocation of Appellant’s

suspended sentence. In that document, the State alleged Appellant had violated several

conditions of his community supervision including using methamphetamine, failing to

report as required, failing to pay certain required fines and fees, and failing to complete

required community service hours, cognitive behavioral training, twelve-step support

groups, and a DWI repeat offender program. The State further alleged that Appellant

failed to obtain and participate in the “Ignition Interlock Program” for at least half of his

community supervision term or pay fees as required, failed to attend a victim impact panel

as required, and failed to attend and successfully complete the intensive out-patient

treatment via HOPE as instructed.




         2 TEX. PENAL CODE ANN. §§ 49.04; 49.09(b) (West 2020). At the hearing, counsel for Appellant

stated this was a case in which Appellant was under the influence of methamphetamine.
                                                   2
        In August 2020, the trial court held a hearing via Zoom 3 concerning the State’s

motion to revoke Appellant’s community supervision. The court noted that Appellant did

not have a plea agreement in relation to the proceeding. Appellant pleaded “not true” to

each of the State’s twelve allegations. One of Appellant’s community supervision officers

testified that Appellant admitted to her over the phone that he had used

methamphetamine in March 2019. 4 He called at that time to report that he had tested

positive for methamphetamine through parole. She also testified to the truth of each of

the State’s remaining allegations.         Another community supervision officer also testified

to Appellant’s violations of the conditions as set forth in the State’s petition to revoke.


        Appellant called the Deputy Director of Hill County CSCD to testify that in

December 2019, he spoke with Appellant about turning himself in. At that time, Appellant

indicated he had a child for whom he was caring and because it was nearly Christmas,

he did not want to turn himself in. However, during cross-examination, the director said

he did not know the age of the child and said he did not recall that the child resided with

Appellant.


        Following the testimony of the witnesses, the State requested that the trial court

revoke Appellant’s community supervision and impose the original sentence of ten years

imprisonment. The State emphasized that Appellant knew the terms of his community

supervision but, nonetheless, continued to use methamphetamine and failed to follow a

number of the required terms and conditions of his supervision. Counsel for Appellant

        3  In response to the imminent threat presented by the COVID-19 pandemic, the Texas Supreme
Court issued numerous emergency orders authorizing “anyone involved in any hearing . . . to participate
remotely, such as by teleconferencing, videoconferencing, or other means . . . .” One such order was
effective as of the date of this hearing.

        4 The officer testified Appellant said, “I know I messed up.” She asked him, “[W]hen did you use?”

He said, “A few days ago.” He then provided the specific date of use.
                                                       3
argued that methamphetamine is a difficult substance to stop using and noted that

Appellant knew he “had messed up.” Counsel argued that Appellant had family to care

for and wanted to “get that squared away” and that he would “not run away or run off.”

Counsel noted also that in November 2019, Appellant made a “lump sum payment on his

financial responsibilities.” As such, counsel requested that the trial court order Appellant

to attend an intermediate sanctions facility and continue his community supervision.


       The trial court took note of Appellant’s DWI offenses in Louisiana and in another

county in Texas. It acknowledged that “meth is some kind of hard to get off of” but also

said for “some people, the only way they seem to get off of it is if they’re locked up.” The

court then found allegations 1, 2, 3, 6, 7, 8, 9, 10, 11, and 12 to be “true” but found

allegations 4 and 5 to be “not true” because they involved financial obligations during a

time in which Appellant appeared to be unemployed. The court then revoked Appellant’s

community supervision and imposed the original ten-year sentence of imprisonment.


       ANALYSIS

       ISSUE ONE—ABUSE OF DISCRETION IN SENTENCING

       Via Appellant’s first issue, he argues the trial court abused its discretion because

it “failed to consider less-restrictive alternatives for substance abuse treatment consistent

with the progressive sanctions advocated by the Community Justice Assistance Division

of the Department of Criminal Justice and by the very design of community supervision.”

Appellant contends that under the evidence in this case, the court should have ordered

him to participate in an intermediate sanctions facility program rather than revoking his

community supervision and imposing a sentence of imprisonment. The State responds




                                             4
that the trial court acted well within the bounds of reasonable discretion in sentencing

Appellant to a term of ten years of imprisonment.


         We review a trial court’s order revoking community supervision for an abuse of

discretion. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013); Quisenberry v.

State, 88 S.W.3d 745, 749 (Tex. App.—Waco 2002, pet. ref’d).              In a revocation

proceeding, the State must prove by a preponderance of the evidence that the defendant

violated a condition of community supervision as alleged in the motion to revoke. Cobb

v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993) (en banc); Rickels v. State, 202

S.W.3d 759, 763-64 (Tex. Crim. App. 2006). Proof of a single violation of a sole condition

of community supervision is sufficient to support a trial court’s decision to revoke. Moore

v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980). The preponderance

of the evidence standard is met when the greater weight of the credible evidence before

the trial court supports a reasonable belief that a condition of community supervision has

been violated. Rickels, 202 S.W.3d at 763-64. The trial court abuses its discretion in

revoking community supervision if, as to every ground alleged, the State fails to meet its

burden of proof. Cardona v. State, 665 S.W.2d 492, 493-94 (Tex. Crim. App. 1984) (en

banc).


         In considering an appeal of this nature, we examine the evidence in the light most

favorable to the trial court’s findings to determine whether the evidence supports the

findings. See Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010) (plurality

op.) (explaining the legal sufficiency standard for reviewing a jury’s verdict). See also

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). During

a hearing on a motion to revoke supervision, the trial court is the trier of fact and

                                              5
determines the weight and credibility of the testimony. See Montgomery v. State, 369

S.W.3d 188, 192 (Tex. Crim. App. 2012); Diaz v. State, 516 S.W.2d 154, 156 (Tex. Crim.

App. 1974). When we are faced with a record supporting contradicting inferences, we

presume that the fact finder resolved any conflict in favor of its findings, even if it is not

explicitly stated in the record. See Montgomery, 369 S.W.3d at 192.


       Here, Appellant does not challenge the sufficiency of the evidence supporting the

trial court’s revocation of his community supervision. He argues only that the trial court

erred in imposing a sentence of imprisonment rather than granting his request to be

placed in an intermediate sanctions facility to address his drug addiction.             While

sympathetic to his plea, we cannot agree with Appellant’s contention.


       Once a violation of any one condition of community supervision is established, trial

courts “enjoy broad discretion in deciding whether to continue, extend, modify, or revoke

community supervision.” Merino v. State, Nos. 13-19-00240-CR, 13-19-00241-CR, 2020

Tex. App. LEXIS 4334, at *8-9 (Tex. App.—Corpus Christi June 11, 2020, no pet.) (mem.

op., not designated for publication) (citing TEX. CODE CRIM. PROC. ANN. art. 42A.751(d);

Ex parte Tarver, 725 S.W.2d 195, 200 (Tex. Crim. App. 1986); Smith v. State, 587 S.W.3d

413, 419 (Tex. App.—San Antonio 2019, no pet.)). In Merino, the court noted that this

broad discretion includes whether to place a probationer in SAFPF 5 as an additional

condition of continued community supervision. Merino, 2020 Tex. App. LEXIS 4334, at

*8 (citing TEX. CODE CRIM. PROC. ANN. art. 42A.752(a)(4)).              Courts of appeals have

consistently deferred to a trial court’s discretion to revoke community supervision over the

probationer’s request for placement in SAFPF or similar facility. Merino, 2020 Tex. App.



       5   SAFPF is the Texas Substance Abuse Felony Punishment Facility.
                                                 6
LEXIS 4334, at *8-9 (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.—

Corpus Christi 2003, no pet.); Hodge v. State, Nos. 02-10-00050-CR, 02-10-00051-CR,

2011 Tex. App. LEXIS 5451, at *10-11 (Tex. App.—Fort Worth July 14, 2011, pet.

ref’d) (mem. op., not designated for publication); Mathis v. State, No. 04-09-00075-CR,

2009 Tex. App. LEXIS 7972, at *6-7 (Tex. App.—San Antonio Oct. 14, 2009, no

pet.) (mem. op., not designated for publication); Marriott v. State, No. 07-02-00203-CR,

2003 Tex. App. LEXIS 7244, at *6 (Tex. App.—Amarillo Aug. 25, 2003, pet. ref’d) (mem.

op., not designated for publication)).


       Despite this clear deference to the trial court’s discretion, Appellant argues that

there are two considerations when addressing conditions of community supervision

relative to substance abuse treatment or an appropriate progression of sanctions for

violations. First, he asserts, the conditions and sanctions “should be driven by individual

assessment” or tailored to the circumstances of the individual before the court. Second,

Appellant argues, the least restrictive intervention should be employed. He points to the

fact that the court here noted the difficulty of overcoming an addiction to

methamphetamine and that one community supervision officer testified that “she was

open to an intermediate sanctions facility when [Appellant] first admitted to her that he

had used methamphetamine again.” 6 While we do not disagree with Appellant that there

are a broad array of alternatives to imprisonment in Texas, we cannot, based on the

record here, agree with Appellant that the trial court abused its discretion in deciding not

to utilize one of those alternatives in the case now before us.




        6 Appellant then acknowledges that he stopped reporting as required after that conversation, an

event that might have changed the circumstances.
                                                  7
      According to the record in this case, Appellant had “DWIs in Louisiana” and

“another DWI in Texas over here in Limestone County.” The court noted that Appellant

was on parole but “that didn’t seem to make an impact on you. You committed this

offense, and for some reason or other, the parole board didn’t revoke your parole. Then

you test positive for meth.” The court also noted Appellant’s “excuses” for avoiding

responsibility in this matter regarding childcare and the coming Christmas holiday.

Further, both community supervision officers testified Appellant failed to report as

required. “A probationer cannot be supervised if he continually refuses to report.” Merino,

2020 Tex. App. LEXIS 4334, at *9. Therefore, based on those violations and Appellant’s

admitted use of methamphetamine in March 2019, it would have been reasonable for the

trial court to determine Appellant was not a good candidate for continued community

supervision or substance abuse counseling. Id. (citing State v. Waters, 560 S.W.3d 651,

659 (Tex. Crim. App. 2018)).


      As noted, revocation proceedings are “highly discretionary.” Merino, 2020 Tex.

App. LEXIS 4334, at *10 (citing Waters, 560 S.W.3d at 661). Any one of Appellant’s

several violations would have supported the revocation of his community supervision.

Merino, 2020 Tex. App. LEXIS 4334, at *10 (citing Moore, 605 S.W.2d at 926).

Consequently, we find it was well within the trial court’s discretion to revoke Appellant’s

community supervision based on the evidence of numerous violations of the conditions

of his supervision irrespective of Appellant’s request that he be placed in an intermediate

sanctions facility to receive drug treatment. Merino, 2020 Tex. App. LEXIS 4334, at *10-

11 (citations omitted). We note also that the trial court’s imposed sentence of ten years

is within the applicable statutory range. See TEX. PENAL CODE ANN. § 12.42(a) (West

2020). Consequently, we overrule Appellant’s first issue.
                                            8
        ISSUE TWO—IMPROPER ASSESSMENT OF COURT COSTS

        Through his second issue, Appellant argues the trial court assessed improper court

costs. 7 He first challenges a $15 “Warrant Fee-State” assessed as part of court costs. In

support of his challenge, he asserts that a trial court cannot assess a fee or court cost

that is not authorized by statute. Johnson v. State, 423 S.W.3d 385, 389 (Tex. Crim. App.

2014) (citing TEX. CODE CRIM. PROC. ANN. art. 103.002). Both parties agree there is no

such statute authorizing the assessment of that fee in this case. We therefore modify the

judgment to delete the assessment of the $15 “Warrant Fee-State.”


        The trial court also assessed a time-payment fee pursuant to Texas Local

Government Code section 133.103. Section 133.103 requires a person convicted of a

criminal offense to pay a fee of $25 if the person: (1) has been convicted of a felony or

misdemeanor and (2) pays any part of a fine, court costs, or restitution on or after the 31st

day after a judgment is entered assessing the fine, court costs, or restitution. See TEX.

LOCAL GOV’T CODE ANN. § 133.103(a) (West 2019). Under former subsections (b) and (d)

of section 133.103, ninety percent of the fees collected under the statute were sent into

a general revenue fund. Id. Because subsections (b) and (d) of section 133.103 did not

direct the time-payment fees to be used for criminal justice purposes, several courts of

appeals have held that those subsections violate the separation of powers doctrine and

are therefore facially unconstitutional. Dye v. State, No. 07-19-00370-CR, 2020 Tex. App.

LEXIS 7501, at *3-4 (Tex. App.—Amarillo Sept. 16, 2020, no pet.) (mem. op., not

designated for publication) (citing Dulin v. State, 583 S.W.3d 351, 353 (Tex. App.—Austin


        7 While Appellant did not object to the assessment of costs in the trial court, he may challenge their
constitutionality for the first time on appeal because the costs were not imposed in open court and the
written judgment does not contain an itemization of imposed costs. Dye v. State, No. 07-19-00370-CR,
2020 Tex. App. LEXIS 7501, at *3-4 (Tex. App.—Amarillo Sep. 16, 2020, no pet.) (mem. op., not designated
for publication) (citing London v. State, 490 S.W.3d 503, 506-07 (Tex. Crim. App. 2016)).
                                                      9
2019), vacated by, Nos. PD-856-19, PD-0857-19, 2021 Tex. App. LEXIS 273 (Tex. Crim.

App. Mar. 31, 2021); Ovalle v. State, 592 S.W.3d 615, 618 (Tex. App.—Dallas 2020, pet.

filed); Johnson v. State, 573 S.W.3d 328, 340 (Tex. App.—Houston [14th Dist.] 2019, pet.

filed)); Simmons v. State, 590 S.W.3d 702, 712 (Tex. App.—Waco 2019, pet. filed).

Under Dulin, the time-payment fee should thus be reduced by ninety percent. Dulin, 583

S.W.3d at 352-53. Accordingly, Appellant seeks modification of the judgment to reduce

the time-payment fee from $25 to $2.50. The State also agrees this modification is proper.


       However, the Court of Criminal Appeals recently issued an opinion concluding that

a trial court’s assessment of the $25 time-payment fee while an appeal is pending is

premature.    As such, the $25 time-payment fee should be entirely struck, without

prejudice to the fee being assessed later if, more than thirty days after the issuance of the

appellate mandate, Appellant has failed to completely pay any fine, court costs, or

restitution that he owes. Dulin, 2021 Tex. Crim. App. LEXIS 273, at *11.


       This court has the authority to modify an incorrect judgment when we have the

necessary information to do so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d

26, 27-28 (Tex. Crim. App. 1993). We accordingly sustain Appellant’s issue and modify

the bill of costs to delete the assessment of the $15 “Warrant Fee-State” and      to delete

the assessment of the $25 time-payment fee.




                                             10
       CONCLUSION

       Having resolved Appellant’s first issue against him and sustained his second, we

affirm the trial court’s judgment as modified herein.




                                                        Patrick A. Pirtle
                                                             Justice


Do not publish.




                                             11